El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El 15 de octubre de 1918 comparecieron ante notario pú-blico Ambrosio Machuca Nieves, Ambrosio Machuca Rodrí-guez y Salvador García y otorgaron una escritura por virtud de la cual dieron por terminada la sociedad que bajo la razón de A. Machuca e Hijo y Compañía tenían constituida desde 1911 y constituyeron otra sociedad mercantil en co-mandita para girar bajo la razón de Machuca y Compañía, S. en C., siendo socios gestores Ambrosio Machuca Rodrí-guez y Salvador García y comanditario Ambrosio Machuca Nieves. El capital de la nueva sociedad se formó con $27,700.20 — balance aceptado de la extinguida — correspon-diendo a Ambrosio Machuca Nieves $9,700.20, a Ambrosio Machuca Rodríguez $9,000 y a Salvador García $ 9,000. No se expresó cómo estaba invertido el capital. Se fijó el tér-mino de dos años a partir del 29 de septiembre como dura-ción del contrato y se acordó que la muerte de cualquiera de los socios durante su vigencia no sería causa de disolu-ción de la sociedad.
El 27 de octubre de 1920 Ambrosio Machuca Rodríguez, por sí y en representación de Carmen Rodríguez viuda de Machuca y de tres hijos menores de ésta y Ambrosio Ma-chuca Nieves; Salvador García, por sí, y Félix Machuca, hijo de Ambrosio Machuca Nieves, por sí, comparecieron ante notario público y haciendo constar el fallecimiento de Ambrosio Machuca Nieves que dejó como sus únicos here-deros a su viuda Carmen Rodríguez y a sus cuatro hijos in-dicados, tres menores y uno mayor, 'prorrogaron el término de duración de la mercantil Machuca y Compañía, S. en C., por dos años.
Así las cosas, el 4 de febrero de 1924, comparecieron ante notario público Carmen Rodríguez por su propio de-recho y como madre con patria potestad de sus tres menores *1042hijos habidos, en su matrimonio con Ambrosio Machuca Nieves, Juana Rodríguez, como madre con patria potestad de sus tres menores hijos' naturales reconocidos habidos con Félix Machuca, difunto, Salvador Díaz, por sí y Ambrosio Machuca Rodríguez, por sí, y otorgaron una escritura acla-ratoria complementaria de las escrituras de 15 de octubre de 1918 y 27 de octubre de 1920 de que se ha hecho refe-rencia.
Se trata de un largo documento en el que se consigna que el capital de $27,700.20 de la sociedad Machuca y Com-pañía,' S. en C., constituida por escritura de octubre, 1918 estaba formada por varias fincas urbanas y créditos' hipo-tecarios que se describen en debida forma y se pacta que. siendo for soso concluir que no pudo prorrogarse en 27 de octubre de 1920 la sociedad Machuca y Compañía, S. en C., •por. haber vencido el -término por el que fué constituida, se considerara dicha escritura de prórroga como de constitu-ción de una nueva sociedad pudiendo y debiendo así inscri-birse a nombre de esa nueva sociedad los bienes inmuebles de la otra quedando a cargo de la liquidación los socios Am-brosio Machuca Rodríguez y Salvador G-arcía y ratificán-dose todos los actos realizados por los gestores durante el curso de los negocios.
Esas tres escrituras acompañadas de otros documen-tos a los cuales no es necesario referirse, se presentaron en el registro de la propiedad de (raguas a los efectos de que cierta casa inscrita a nombre de A. Machuca e Hijo y Com-pañía, que en la escritura aclaratoria de 1924 se incluye en-tre los bienes constitutivos del capital social, lo fuera a nombre de Machuca y Compañía, S. en C., a los efectos de poder inscribir luego cierta hipoteca constituida en 1920 a favor de The Royal Bank of Canada.
El registrador se negó a hacer la inscripción solicitada por los siguientes motivos:
“1®. — Que si se tomara la escritura número 724 de 27 de octubre de 1920 que motivó la presente nota, por lo que verdaderamente es *1043o sea de prórroga de la sociedad mercantil Machuca & Compañía S. en C. que fué constituida por la escritura número 176 de 15 de octubre de 1918, en este caso dicha escritura es nula, porque ha-biéndose extinguido la indicada mercantil por vencimiento del tér-mino por el que fué constituida o sea desde el día 29 de septiem-bre de 1920 no fué prorrogada durante el término del contrato a virtud de lo dispuesto en los artículos 223 y 221 Párrafo l9 del Có-digo de Comercio; y, 29, porque, si pudiera dársele a dicha escri-tura de prórroga el’carácter de nueva sociedad independiente de la extinguida aunque constituida con un capital representado por los bienes de 'la extinguida, tenemos que se han aportado a dicha so-ciedad bienes inmuebles en los que tienen participación menores de edad representados por su madre con patria potestad como los son Enrique, Francisco y Arturo Machuca Rodríguez, hijos de doña Carmen Rodríguez y del que fué su esposo Ambrosio Machuca Nieves, socio comanditario de la extinguida mercantil Machuca & Com-pañía, S. en C., y siendo el acto de imponer .o aportar bienes in-muebles y derechos reales a una sociedad mercantil el de una ver-dadera enajenación, la madre con patria potestad sobre sus hijos menores de edad, necesita autorización judicial de acuerdo con lo prescrito en el artículo 80 de la Ley sobre Procedimientos Legales Especiales Sección 1619 de los Estatutos Revisados de 1911; y tam-poco se podría considerar a la nueva sociedad, si se admitiera este carácter de nueva sociedad, como liquidadora de la anterior, pues de acuerdo con el artículo 229 del Código de Comercio, extinguida la sociedad, quedarán como liquidadores los socios administradores, y si no hubiere conformidad, dicho artículo fija la forma en que ha de procederse. ’ ’
No conformes los llamados liquidadores de Machuca y Cía., S. en C., o -sean Salvador García y Ambrosio Machuca Rodríguez, interpusieron el presente recurso gubernativo.
Es el segundo motivo de los consignados en su nota por el registrador el que será objeto de nuestro estudio, ya que los recurrentes admiten que de acuerdo con los preceptos terminantes del Código de Comercio (arts. 221 y 223) no era posible prorrogar en 27 de octubre de 1920 la sociedad constituida en 15 de octubre de 1918 por término de dos años que empezaría a correr el 29 de septiembre anterior.
Sostiene el apelante que no existió aquí acto alguno de *1044enajenación de bienes inmuebles de menores qne requiriera autorización judicial e invoca las decisiones de esta corte en .los casos de González v. Méndez, 8 D.P.R. 258, Quintana Hermanos y Cía. v. I. Ramírez & Co., 22 D.P.R. 761 y Blanco v. Registrador, 28 D.P.R. 172.
No bay duda alguna de que mientras la sociedad sub-siste, sus bienes inmuebles no pertenecen a los socios indi-vidualmente, sino a la sociedad. Si los bienes inmuebles pertenecientes a la primera sociedad — Machuca y- Oía., S. en C., constituida por escritura de 1918 — se hubieran gra-vado o enajenado en el curso ordinario de los negocios de la sociedad, mientras la sociedad existía, aunque hubiera muerto uno de sus socios dejando hijos menores, dadas las cláusulas del contrato social, no se hubiera necesitado auto-rización judicial alguna para ello. La duda surge cuando se considera que el acto de la disposición de los bienes in-muebles de Machuca y Co., 8. en O., se hizo cuando ya la sociedad estaba disuelta por ministerio de la ley.
Esta corte en el caso de Joglar v. El Registrador, 17 D.P.R. 278, que el registrador recurrido invoca como funda-mento de su nota, decidió que “los derechos sobre propie-dad inmueble tienen el concepto de bienes inmuebles, y por consiguiente, los derechos- que, aún indeterminados, pueda tener un menor en una sociedad mercantil, por lo que res-pecta a las propiedades inmuebles de ésta, tienen el concepto de bienes inmuebles y para su enajenación o gravamen se necesita la autorización judicial, sin cuyo requisito no puede inscribirse en el registro.”
Los hechos del caso de Joglar, supra, son algo distintos, pero el principio envuelto es igual. La Sociedad Machuca y Cía., S. en C., quedó disuelta por virtud de su propio con-trato y por ministerio de la ley. Existían menores y bie-nes inmuebles. La formación de una nueva sociedad y la aportación a ella de esos bienes inmuebles en los cuales los menores tenían una participación, constituye una disposi-ción para realizar la cual necesitan los padres autorización *1045de la corte. No es un acto de administración. Participa de la naturaleza de un acto de enajenación.
Hemos examinado el caso a la luz del artículo 5 del Có-digo de Comercio que autoriza, a los menores a continuar el comercio que hubieren ejercido sus padres o causantes y de la jurisprudencia establecida por esta Corte Suprema en el caso de Vidal v. Ballester, 34 D.P.R. 381 en el sen-tido de que una madre no necesita autorización judicial •.para continuar por sus hijos menores de edad el comercio que ejercía su padre, pero tampoco pueden convalidarse de tal modo los actos realizados a nombre de los menores. Existe una laguna que no es posible llenar. No se trata de una continuación, sino de la constitución de una nueva so-ciedad.

Debe confirmarse la nota recurrida.

El Juez Asociado Señor Hutchison no intervino en la resolución de este caso.